Citation Nr: 0321670	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  97-31 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

What evaluation is warranted for bilateral plantar 
callosities, with a history of plantar warts, from January 1, 
1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel 


INTRODUCTION

The veteran served on active duty from October 1954 to 
September 1957, March 1977 to January 1980, and from December 
1980 to December 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  
By rating action of November 1997, a compensable rating of 10 
percent was assigned for the foot disorder.  As a 10 percent 
evaluation is not the maximum rating available for this 
disability, the appeal continued.  AB v. Brown, 6 Vet. App. 
35 (1993).  The veteran is currently living in the area 
served by the Pittsburgh, Pennsylvania RO.

In September 2001, the Board, inter alia, denied the benefit 
sought on appeal.  The veteran appealed.  In June 2002, the 
United States Court of Appeals for Veterans Appeals granted a 
joint motion to remand the case.  Thereafter, in March 2003, 
the Board, pursuant to the provisions of 38 C.F.R. 
§ 19.9(a)(2) (2002), ordered its evidence development unit 
conduct further development.


REMAND

In accordance with the Board's March 2003 order to its 
evidence development unit additional evidence was secured 
addressing the issue now in appellate status.  That evidence 
has yet to be reviewed by the RO, and the veteran has not 
waived RO consideration of that new evidence in writing.  
This is significant given the fact that on May 1, 2003, the 
provisions of 38 C.F.R. § 19.9(a)(2) were invalidated by the 
United States Court of Appeals for the Federal Circuit.  
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Accordingly, further 
development is in order.

Therefore, this case is REMANDED for the following action:

The RO must readjudicate the question 
what evaluation is warranted for 
bilateral plantar callosities, with a 
history of plantar warts, from January 1, 
1997, on the basis of all the evidence on 
file and all governing legal authority, 
including the VCAA.  If the benefit 
sought on appeal continues to be denied, 
the veteran must be provided with a 
supplemental statement of the case citing 
all pertinent evidence and dispositive 
legal authority.  The RO must ensure that 
the provisions in Quartuccio v. Principi, 
16 Vet. App. 183 (2002), have been fully 
complied with and that the appellant has 
been provided specific notice of what 
evidence he must submit and what evidence 
VA will secure in developing his claim.  
An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

